





Exhibit 10.1


FIRST AMENDMENT TO THE


SeaSpine Holdings Corporation


Amended and Restated 2015 Incentive Award Plan


This First Amendment (this “Amendment”) to the SeaSpine Holdings Corporation
Amended and Restated 2015 Incentive Award Plan (as amended and/or restated to
date, the “Plan”), dated as of August 16, 2016, is made and adopted by SeaSpine
Holdings Corporation (the “Company”), a corporation organized under the laws of
State of Delaware.


1.    The first sentence of Section 10.11 of the Plan is hereby amended to read
as follows:
Notwithstanding anything to the contrary contained herein (other than Sections
12.2(d)(i), (iii) and (iv), which shall apply to the Adjusted Awards as set
forth therein), each Adjusted Award shall be subject to terms and conditions
consistent with the applicable terms and conditions set forth in the Integra
Plan and the award agreement in effect for such Adjusted Award immediately prior
to the Distribution, each as deemed modified in order to reflect (i) the
adjustment of such Adjusted Award pursuant to Article III of the Employee
Matters Agreement, (ii) that the Company is the issuer of the Common Stock
subject to the Adjusted Award, and (iii) the Participant’s status as an
employee, director or consultant of the Company or Integra, as applicable,
following the Distribution.
2.    Section 12.2(d) of the Plan is hereby amended to read as follows:
(d)    Change in Control.  
(i) Notwithstanding anything to the contrary in Section 12.2(b) above, Section
8.4 of the Integra Plan, or any applicable Award Agreement, if a Change in
Control occurs and at least twenty percent (20%) of the aggregate fair market
value of the consideration payable to the stockholders of the Company or the
Company pursuant to such Change in Control (as determined by the Administrator)
is to be paid in the form of securities of the successor or survivor entity, or
a parent or affiliate thereof, which securities are, at the time of such Change
in Control, listed on any established securities exchange (such as the New York
Stock Exchange, the NASDAQ Capital Market, the NASDAQ Global Market and the
NASDAQ Global Select Market) (the Company or such person, the “Publicly-Traded
Successor Entity”)), then all Options shall be continued, converted, assumed or
replaced by such Publicly-Traded Successor Entity with a substantially similar
Option covering the stock of the Publicly-Traded Successor Entity, with
appropriate adjustments as to the number and kind of shares and prices of such
Options.
(ii) Except as may otherwise be provided in any applicable Award Agreement or
other written agreement entered into between the Company (or an Affiliate) and a
Participant, if a Change in Control occurs and a Participant’s outstanding
Awards are not continued, converted, assumed, or replaced by the surviving or
successor entity in such Change in Control, then immediately prior to the Change
in Control such outstanding Awards, to the extent not continued, converted,
assumed, or replaced, shall become fully vested and, as applicable, exercisable,
and all forfeiture, repurchase and other restrictions on such Awards shall lapse
immediately prior to such transaction. Subject to Section 12.2(d)(i) above,
upon, or in anticipation of, a Change in Control, the Administrator may cause
any and all Awards outstanding hereunder to terminate at a specific time in the
future, including but not limited to the date of such Change in Control, and
shall give each Participant the right to exercise such Awards during a period of
time as the Administrator, in its sole





--------------------------------------------------------------------------------





and absolute discretion, shall determine. For the avoidance of doubt, if the
value of an Award that is terminated in connection with this Section 12.2(d) is
zero or negative at the time of such Change in Control, such Award shall be
terminated upon the Change in Control without payment of consideration therefor.


(iii) If a Change in Control occurs with respect to which a Participant’s
outstanding Awards are continued, converted, assumed or replaced by the
surviving or successor entity in such Change in Control (including, without
limitation, by a Publicly-Traded Successor Entity), (A) in the case of
Participants other than Non-Employee Directors, if the Participant incurs a
Qualifying Termination on or following the date of such Change in Control, then
(1) each outstanding Award held by such Participant, other than any Award
subject to performance-vesting, shall become fully vested (and, as applicable,
exercisable) and all forfeiture restrictions thereon shall lapse upon such
Qualifying Termination and (2) each outstanding Option held by such Participant
may be exercised by the Participant (or the Participant’s legal guardian or
legal representative) until the original outside expiration date of such Option,
and (B) in the case of Participants who are Non-Employee Directors immediately
prior to such Change in Control, then (1) each outstanding Award held by such
Participant shall become fully vested (and, as applicable, exercisable) and all
forfeiture restrictions thereon shall lapse upon such Change in Control, and (2)
each outstanding Option held by such Participant may be exercised by the
Participant (or the Participant’s legal guardian or legal representative) until
the original outside expiration date of such Option.
            
(iv) Notwithstanding anything to the contrary contained in Section 10.11 hereof
or Sections 8.4 and 8.5(a)(ii) of the Integra Plan, Adjusted Awards shall also
be considered Awards for purposes of this Section 12.2(d) and shall be subject
to the provisions hereof.


3.    This Amendment is effective as of August 16, 2016.
4.    This Amendment shall be and is hereby incorporated in and forms a part of
the Plan. All other terms and provisions of the Plan shall remain unchanged
except as specifically modified herein. The Plan, as amended by this Amendment,
is hereby ratified and confirmed.
* * * * * * * *





--------------------------------------------------------------------------------







I hereby certify that the foregoing Amendment was duly adopted by the Board of
Directors of the Company on August 16, 2016.
SEASPINE HOLDINGS CORPORATION


By: _/s/ Keith Valentine________________
Name: Keith Valentine
Its: President and Chief Executive Officer





